Order directing judgment upon condition modified by reducing the amount of the judgment to the sum of $260, with interest thereon from the 17th day of May, 1928. Judgment modified so as to provide that defendant Ratti, sued as John Doe, have judgment for the sum of $260, with interest from said date. As so modified, the order and the judgment are unanimously affirmed, without costs. Appeal from order denying motion for reargument dismissed, without costs. The facts stipulated do not show that during the period for which the lien for storage is claimed
*631the truck was at any time allowed out of the possession of the defendant lienor. The stipulation fails to state that the gas and oil for which lien is claimed were used in the operation cf the truck in question. Present — Lazansky, P. J., Rich, Kapper, Seeger and Seudder, JJ.